Action in the nature of conversion to recover the possession of chattel mortgaged property, or the value thereof, which had been sold by the mortgagee after a tender had been made on behalf of the mortgagor under circumstances indicating deception and bad faith on the sale. Order of the Appellate Term, affirming the judgment of the Municipal Court, unanimously affirmed, with costs. No opinion. Appeal from order of the Appellate Term denying motion for a reargument of the appeal or for leave to appeal to the Appellate Division dismissed. Present — Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ.